Citation Nr: 1441996	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1967.  He also has unverified service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2007 rating decision by the Waco, Texas Regional Office (RO).  

On his July 2009 VA Form 9, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  Pursuant to his request, a hearing was scheduled for May 5, 2010; however, he failed to report for the hearing.  Therefore, as the record does not contain further indication that the Veteran requested that the aforementioned hearing be rescheduled, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.702.  

In November 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination of his left knee.  The action specified in the November 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's current left knee disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. § 101, 1101, 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis, may also be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service treatment records reflect that the Veteran injured his left knee in March 1961 while playing volleyball.  He complained of pain, tenderness and swelling.  X-ray study of the left knee was normal and no evidence of meniscal pathology or ligamentous tear was found.  The impression was sprain of the lateral collateral ligament.  He was again seen in August 1961 for complaints of left knee pain.  The impression was again sprain of the lateral collateral ligament.  

The Veteran's service treatment records are negative for any further complaints of or treatment for left knee problems.  Examinations in October 1964 and May 1965 indicate normal clinical examinations of the lower extremity and do not note any complaints related to the left knee.  The November 1967 separation examination report also contains a normal clinical evaluation of the lower extremities.  

There is no evidence of any complaints of or treatment for a left knee within one year of separation from service.  When the Veteran enlisted in the National Guard in August 1973, he again had a normal clinical examination of the lower extremities and no knee disability was noted at that time.  

Current medical records confirm that the Veteran has a left knee disability, diagnosed as degenerative joint disease.  A private treatment report from Dr. Robert Myers, dated in August 2007, reported a past medical history of bilateral total knee surgery.  A November 2008 VA joints examination of the knees revealed anterior incisions, which were well-healed from total knee replacements.  The examiner noted that the Veteran had degenerative arthritis.  He opined that the Veteran's knee disability was related to his lower lumbar disorder (which is not a service connected disability).  However, he did not provide a nexus opinion with respect to direct service connection.  

In December 2012, the Veteran was afforded another VA examination.  The examiner concluded that the Veteran's left knee disability less likely than not had onset during the Veteran's service or was caused by or related to the Veteran's active military service.  The examiner explained that although the Veteran was seen for complaints of left knee pain in March and August 1961, after that time, there is no evidence of any further problems related to the knee.  The Veteran was not seen for further treatment in service and examinations in 1964, 1965, 1967, and 1973 all show a normal clinical examination of the lower extremities.  The evidence indicates that the Veteran's left knee condition in service was acute, rather than chronic and resolved without any residual symptoms.

Based on the above evidence, the Board finds that entitlement to service connection for a left knee disability must be denied.  While the Veteran was treated for a lateral collateral strain in 1961, there is no evidence that this injury developed into a chronic condition.  A March 1961 x-ray was negative for any degenerative changes or other pathology, and examinations in 1964, 1965, 1967, and 1973 are all negative for any evidence of a left knee condition, although other medical problems are noted by the examiners.  The Board can find no evidence that the Veteran himself has claimed that he had continuous pain or swelling in his left knee in service or in the years immediately following separation from service.  Rather the Veteran has claimed that over time, his knee began to wear down due to his low back problems.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current left knee degenerative joint disease had onset in service or was caused by his active military service.

Additionally, while the November 2008 VA examiner attributed the Veteran's knee problems to his low back disability, as the Veteran is not service connected for any disability of the back or spine, service connected for a left knee disability cannot be granted secondary to a low back disability.  

Entitlement to service connection for a left knee disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


